Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments and amendments, filed on 7/12/21 have been fully considered but they do not confer patentability on all of the instantly filed claims.  Applicants have amended independent claim 1 to overcome the claim objections, 112(b) rejection, and also to recite that variable X+ does not represent octyloxydiphenyl iodonium.  Support for this amendment can be found in paragraphs 0082, 0085, and 0089 of Applicants originally filed specification.  Claim 17 has also been amended to be dependent on claim 1.  The prior art rejection to Türp et al. (Angew. Chem. Int. Ed. 2011, 50, 4962-4965) has been overcome due to Applicants amendments to claim 17.  Specifically, the counter-cation taught in compound 8 of Türp et al. is tetrabutylammonium.  However, claim 17 requires that the cation satisfy formula (2) of claim 1 which is a diaryliodonium salt.  Türp et al. does not teach or suggest employing such a counter cation as required by claims 1 and 17.  The prior art rejection to Xia et al. (US 2011/0089411) has also been overcome for similar reasons as Türp et al. (namely, that Xia et al. fails to teach Applicants claimed counter cations of formula (2) of claim 1.  The anticipatory prior art rejection to Lu et al. has been overcome by Applicants amendments.  However, Lu et al. is still relied upon in an obviousness type rejection as described below.  Applicants argue that Lu et al. (US 2007/0004819) teaches X+ as octyloxydiphenyl iodonium and as such, the prior art rejection to Lu et al. should be withdrawn.  However, while Lu et al. no longer anticipates claims 1 and 6 of Applicants invention, Lu et al. may still be relied upon in an obviousness type rejection as Lu et al. is not limited to embodiments where variable X+ represents octyloxydiphenyl iodonium as described below.  Applicants have also added new claims 20-61, each of which are dependent on a previously presented claim.

Claim Objections
	Claim 3 is objected to.  Claim 3 would be clearer if amended to be dependent on claim 1, and not claim 2.  Claim 2 recites that Ar is a substituted or unsubstituted aromatic ring group and claim 3 recites that Ar is a fluorine-substituted alkyl group and has four or more fluorine atoms.  
	Claim 5 is objected to.  The period in claim 5 should be deleted and placed at the end of the claim.
	Claim 22 is objected to.  Claim 22 would be clearer if amended to be dependent on claim 17, and not claim 21.  Claim 21 recites that Ar is a substituted or unsubstituted aromatic ring group and claim 22 recites that Ar is a fluorine-substituted alkyl group and has four or more fluorine atoms.  By making claim 22 dependent on claim 17, it makes it clear that Ar in claim 22 is an alkyl group, and not necessarily an aromatic ring group, which is what is required in claim 21.
	Claim 24 is objected to.  The period in claim 24 should be deleted and placed at the end of the claim.
	Claim 45 is objected to.  The limitation “R81 to R84 each independently represents an arbitrary group” would be clearer if amended to --R81 to R84 each represents a substituent--, thereby removing the term “arbitrary”.

	Last, while not an objection per se, Applicants should correct for the issue where formula (2) at the bottom of page 13 is entirely visible so as to avoid any issues should this Application become in condition for allowance.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2007/0004819).
Lu et al. teaches molding compositions and articles prepared from the same.  The molding compositions comprises a curing catalyst which has the general formula taught in paragraphs 0029 and 0030.  In paragraph 0030, the curing catalyst is taught as a diaryl iodonium salt having one or two alkyloxy substituents and the length of the alkyl group ranges from methyl to icosyl (i.e., variable p is taught as being an integer from 0 to 19).  Lu et al. teaches that preferably the diaryl iodonium salt is 4-octyloxyphenyl phenyl iodonium as the cation and tetrakis[2,3,5,6-tetrafluoro-4-(trifluoromethyl)phenyl]borate as the anion.  This compound has the structure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
	While Lu et al. explicitly teaches the salt whose structure is directly shown above, Lu et al. is not limited to embodiments where the iodonium cation bears an octyloxyphenyl group.  As stated in paragraph 0030, any length of alkoxy group ranging from methoxy to icosanoxy (C1-C20 alkoxy group) is obvious to one having ordinary skill in the art.  As such, an analogous complex to the structure shown above but with a different length of alkoxy group (other than octyloxy) is obvious to one of ordinary skill in the art given the overall teachings of Lu et al.  A reference may be relied upon for all that it teaches, including non-preferred/non-exemplified embodiments.  As applied to formula (1) of claim 1, the compound above (which has an alkoxy group other than octyloxy group), variable k is equal to zero, variable a is equal to 1 with variable Ar being equal to a fluorine substituted methyl group, and k + a is equal to 1.  The .

Allowable Subject Matter
Claims 19 and 39-61 are allowed.  The prior art does not teach a salt which is comprised of an anion which satisfies formula (6) and a cation radical of a charge-transporting compound, as required by claim 19.  Claims 39-61 are allowed by virtue of their dependency on claim 19.
Claims 2-5 and 7-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for reasons already of record.  Claims 20-38 also contain allowable subject matter by virtue of their dependency on one of claims 1 and 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766